Citation Nr: 1308913	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  06-01 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a liver disorder to include hepatitis C.  

2.  Entitlement to service connection for a lumbar spine disorder to include degenerative disc disease and degenerative joint disease claimed as secondary to herbicide exposure.  

3.  Entitlement to service connection for a bilateral leg disorder to include cramps and muscle spasm.  

4.  Entitlement to an effective date prior to December 27, 2004, for the award of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to October 1970.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Waco, Texas, Regional Office (RO) which, in pertinent part, expressly acknowledged the Veteran's participation in combat in the Republic of Vietnam and established service connection for PTSD; assigned a 10 percent evaluation for that disability; and effectuated the award as of December 27, 2004.  In June 2005, the RO denied service connection for a liver disorder to include elevated liver enzymes, hepatitis C, a back disorder, and Type II diabetes mellitus claimed as the result of herbicide exposure.  In December 2007, the RO increased the evaluation for the Veteran's PTSD from 10 to 30 percent and effectuated the award as of November 21, 2007.  In February 2009, the RO granted service connection for Type II diabetes mellitus; assigned a 10 percent evaluation for that disability; and effectuated the award as of January 5, 2009.  

In April 2010, the RO denied an effective prior to December 27, 2004, for the award of service connection for PTSD.  In August 2010, the RO denied service connection for right leg musculature spasms and left leg cramps.  In September 2010, the Veteran submitted a NOD with the denial of an effective date prior to December 27, 2004, for the award of service connection for PTSD.  

In August 2011, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In May 2012, the Board denied an increased evaluation for the Veteran's PTSD; recharacterized the issues on appeal as service connection for a liver disorder to include hepatitis C, a low back disorder, and a bilateral leg disability; and remanded those issues to the RO for additional action.  

The Board has reframed the issues of service connection for a low back disorder and a bilateral leg disability as entitlement to service connection for a lumbar spine disorder to include degenerative disc disease and degenerative joint disease and a bilateral lower extremity disorder to include muscle spasm and cramps, respectively, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

An August 2010 written statement from the Veteran may be reasonably construed as a claim of entitlement to service connection for a kidney disorder.  That issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the RO for appropriate action.  



REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

In an undated PTSD Questionnaire received in September 2005, the Veteran conveyed that he had been incarcerated for one year at the Manheim, Germany, Army penal facility while awaiting court-martial for six counts of attempted murder.  In his December 2005 Appeal to the Board (VA Form 9), the Veteran related that he had been "hospitalized in San Diego, California for two weeks prior to going to Vietnam" during which time he "received blood and was stuck with needles that may or may not have been properly sanitized" and he "received ... blood as to a lip split which was stitched and stuck with prison unsanitized needles" while incarcerated at the military penal facility in Germany.  Clinical documentation of the cited inservice treatment is not of record.  VA clinical documentation dated after October 2012 is not of record.  

Generally, VA should obtain all relevant military, VA, and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  When a veteran identifies clinical treatment associated with specific military facilities, VA has a duty to either undertake an exhaustive record search or explain why such action is not justified.  Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  

The Veteran's service treatment records note that he was treated for gonorrhea in July 1970.  The report of his June 1970 physical examination for service separation states that the Veteran had "VD" in 1967, 1968, and 1969 and complained of nocturnal leg cramps.  

In accordance with the Board's May 2012 Remand instructions, the Veteran was afforded a July 2012 VA examination for compensation purposes.  The July 2012 examination report states that:

With regard to any symptoms of the legs, I could substantiate only bilateral lumbar radiculopathy and no evidence of cramping or spasm of the legs during service.   ...  The service treatment records contain no documentation whatsoever of any high risk behaviors or exposures or transfusions which may have predisposed the Veteran to the development of hepatitis C.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312(2007); D'Aries v. Peake, 22 Vet. App. 97(2008) (noting that substantial rather than strict compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  Given the examiner's clear misinterpretation of the Veteran's service treatment records, the Board finds that further VA evaluation would be helpful in resolving the issues raised by the instant appeal.  

The Veteran submitted a timely NOD with the denial of an effective date prior to December 27, 2004, for the award of service connection for PTSD.  The Court has directed that where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a statement of the case (SOC) addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:
1.  Contact the Veteran and request that he provide information as to (1) his inservice treatment in San Diego, California and Manheim, Germany and (2) all post-service treatment of his chronic liver, lumbar spine, and lower extremity disabilities, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified private health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2012).  

2.  Contact the National Personnel Record Center (NPRC) and/or the appropriate service entity and request that a search be made of (1) the records of both (1) any identified San Diego, California, military medical facility and (2) the Manheim, Germany, Army medical and penal facilities for the relevant periods for any entries pertaining to the Veteran.  All material produced by the requested search should be incorporated into the record.  If no records are located, a written statement to that effect should be incorporated into the record.  

3.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after October 2012.  

4.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and etiology of his chronic liver disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or greater) that the Veteran's chronic hepatitis C and/or any other identified chronic liver disorder had its onset during active service; is related to the Veteran's inservice venereal disease and/or duty in the Republic of Vietnam; or otherwise originated during active service.  

All relevant records, including the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

5.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and severity of his lumbar spine and lower extremity disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or greater) that any identified chronic lumbar spine and/or lower extremity disorder had its onset during active service; is related to the Veteran's reported inservice leg cramps and/or duty in the Republic of Vietnam; otherwise originated during active service; and/or is etiologically related to and/or increased in severity beyond its natural progression due to his Type II diabetes mellitus and other service-connected disabilities.  

All relevant records, including the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

6.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that they are in compliance with the directives of this remand.  The reports should be returned to the examiner or examiners if they are deficient in any manner.  

7.  Then issue a statement of the case (SOC) to the Veteran and his accredited representative which addresses his entitlement to an effective date prior to December 27, 2004, for the award of service connection for PTSD.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

8.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case which addresses all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

	(CONTINUED ON NEXT PAGE)



or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).  



_________________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

